JEFFREY C. JENSEN (Bar No. 16073)
NELSON JONES, PLLC
8941 South 700 East, Suite 203
Sandy, Utah 84070
Tel.: (801) 981-8779
Fax: (801) 505-0360
Email: jeff@nelsonjoneslegal.com

Attorney for Defendant Casey Davies


                                 UNITED STATES DISTRICT COURT

                                           DISTRICT OF UTAH


 AARON JAMES and TIFFANY JAMES,
 Heirs and Proposed Personal Representatives            DEFENDANT CASEY DAVIES’ REPLY
 of the Estate of Zane James,                           IN SUPPORT OF MEMORANDUM ON
                                                            USE OF GARRITY DERIVED
       Plaintiffs,                                                STATEMENTS

 vs.

 CASEY DAVIES and COTTONWOOD                              Case No. 2:19CV341 HCN DBP
 HEIGHTS,
                                                          Judge Howard C. Nielson, Jr.
       Defendants                                         Magistrate Judge Dustin B. Pead


         COMES NOW, Defendant, CASEY DAVIES (“Officer Davies”), by and through NELSON

JONES, PLLC, and undersigned counsel, and hereby provides the following reply in support of

memorandum on use and disclosure of Garrity derived statements:

                                               ARGUMENT

                                             INTRODUCTION

         1.          Defendant agrees with Plaintiff that this is a simple legal issue. Defendant adds

that the issue is one of privilege or protection afforded via the Fifth and Fourteenth Amendments
and that Officer Davies should not be “relegated to a watered-down version of constitutional

rights.” Garrity v. State of N.J., 385 U.S. 493, 500 (1967).

       2.        Defendant agrees with Plaintiff that this is a civil case. Defendant disagrees

with Plaintiff’s Lindsly v. Worley argument that, because this is a civil case “. . . Garrity does not

apply.” Plaintiff’s Response to Defendant Casey Davies’s Memorandum on Use of Garrity

Derived Statements (“Plaintiff’s Response”) p.2:1 footnote 1.

       3.        Yes, the Lindsly court held, “This is a civil case; therefore, Garrity does not

apply.” Lindsly v. Worley, WL 12986674, at *2 (S.D. Ohio June 19, 2012). However, to support

this part of the holding, the Lindsly court specifically referenced Lingler v. Fechko, 312 F.3d

237, 239 (6th Cir. 2002). In Lingler, the court held that a Police Chief did not violate his

subordinates Fifth Amendment right by exacting statements from them as part of an investigation

were said statements were not obtained, as is required for Garrity protection,“under threat of

removal from office.” (emphasis added) Garrity at 500.

       4.        Going back to the Lindsly holding, that court also held, “[a]dditionally, Garrity

does not apply because there is no evidence that Defendants were compelled to waive their Fifth

Amendment privilege against self-incrimination in conjunction with being required to cooperate

and provide truthful answers during the Internal Affairs investigation.” (emphasis added)

Lindsly at *2.

       5.        Unlike Lindsly and Lingler, Officer Davies was required to waive his Fifth

Amendment privilege under threat of removal from office, hence Garrity protection applies.

       6.        Defendant agrees with Plaintiffs in that Plaintiffs may allege any facts for which

there is adequate support in an amended complaint. Plaintiff’s Response p.2:3. However,



                                                   2
adequate support for such facts may not be derived from the fruits of Officer Davies’ protected

statements, as argued in Defendant’s Memorandum of Use of Garrity Derived Statements

(“Defendant’s Memorandum”). It appears Plaintiffs feel that since Officer’s Davies’ protected

statements were made, Plaintiff’s may use them in any manner they deem fit. This is not the

tone of the aforementioned Amendments nor those cases referenced in Defendant’s

Memorandum which only permit disclosure and use of Garrity derived statements in very limited

and controlled circumtances. See Defendant’s Memorandum p.3:2 to p.5:1.

                                        ADMISSIBILITY

       7.      Irrespective of any details or the relevance of those details that Officer Davies

may have recounted as part of his protected statements and that Plaintiff’s were not already

aware of, the legal bar of the use of said statements is found in the Fifth via the Fourteenth

Amendments and as prior immunized statements as argued in Defendant’s Memorandum via

Pillsbury Co. v. Conboy, 459 U.S. 248 (1983). One must not lose sight of the fact that but for the

threat that Officer Davies may be removed from office for not answering questions, Officer

Davies answered questions and those answers are protected. To waterdown or, as Plaintiff’s

request, to disregard this protection in any venue would call into question the very purpose and

force of said protection.

       8.      Defendant acknowledges Plaintiff’s reference to Fed. R. Evid. 801(d)(2)(A)

Plaintiff’s Response p.3:2. Rule 801(d)(2)(A) is not an open door to all statements and is

subservient to Rule 104(a)’s preliminary question. Fed. R. Evid. 104(a) states, “[t]he court must

decide any preliminary question about whether a witness is qualified, a privilege exists, or

evidence is admissible. In so deciding, the court is not bound by evidence rules, except those on



                                                 3
privilege.” (emphasis added). The privilege at issue is the privilege against self-incrimination.

       9.      Plaintiff’s argue that “Officer Davies claims the statement may not be used at all

in this civil case and invokes the Fifth Amendment and Garrity v. State of N.J. But Garrity does

not provide the relief Officer Davies seeks.” Plaintiff’s Response p.3:3.

       10.     Plaintiffs, as others have, narrowly focus on the Garrity court’s use of the word

“criminal” and argue that with the court’s lack of a specific “civil” holding that the court

somehow meant Garrity derived statements shall be disclosed and used in a civil proceeding.

Rather than making such an erroneous assumption, one must first look at what was and was not

before that court and then look at the holding with wide-eyes.

       11.     The issue before the Garrity court was the use of a public employee’s statement

obtained under the threat of removal from office that was subsequently used against that

employee in a criminal proceeding and the public employee’s arguments that their protected

statement should not be used against them in a criminal proceeding. What was not before the

Garrity court was the use of a public employee’s statement obtained under the threat of removal

from office that was used against that employee in a civil proceeding. Hence the presence of the

“criminal” term Plaintiff focuses on and the lack of any specific “civil” reference. With this, one

may opine that the Garrity court left open the decision of whether or not Garrity derived

statements may be used in a civil proceeding. But looking at the holding wide-eyed, by

including Fourteenth and Fifth Amendment protection to Garrity derived statements, the Garrity

court made a clear path prohibiting the use of Garrity derived statements in a civil proceeding, as

argued in Defendant’s Memorandum, p.2:4 to p.3:1.

       12.     Plaintiffs then argue that Mitchell v. U.S., 526 U.S. 314, 328 (1999) stands for,



                                                 4
“[t]he Fifth Amendment protects the right to remain silent in any criminal prosecution; it does

not provide a shield from civil litigation and money judgments.” Plaintiff’s Response p.3:4.

Unlike the above-captioned matter, Mitchell was a case of a non-public employee, who was not

threatened from removal from office, and who the court found could not be forced to waive her

Fifth Amendment protection during the sentencing phase of her criminal case. However as to

civil matters and the privilege against self-incriminating statements, Mitchell actually supports

Defendant’s argument, where the Mitchell court held,

        In ordinary civil cases, the party confronted with the invocation of the privilege by
        the opposing side has no capacity to avoid it, say, by offering immunity from
        prosecution. The rule allowing invocation of the privilege, though at the risk of
        suffering an adverse inference or even a default, accommodates the right not to be
        a witness against oneself while still permitting civil litigation to proceed.

Mitchell v. United States, 526 U.S. 314, 328, (1999). By invoking the privilege, which Officer

Davise has done and re-invoking the privilege, which Officer Davies has also done, Plaintiff’s

have no capacity to avoid said invocation.

        13.     Plaintiffs then refer to the holdings of In re Grand Jury Subpoenas and U.S. v.

Vangates as support for their argument that Officer Davies’ protected statement may be used in

this civil case. Plaintiff’s arguments are in error.

        14.     In re Grand Jury Subpoenas was before a grand jury and as argued in

Defendant’s Memorandum, grand jurys are one of the few exceptions where a public employee

may not rely on Fifth Amendment protection, as long as a grant of immunity has been made.

        Unless the grant of immunity assures a witness that his incriminating testimony will
        not be used against him in a subsequent criminal prosecution, the witness has not
        received the certain protection of his Fifth Amendment privilege that he has been
        forced to exchange. No court has authority to immunize a witness. That
        responsibility, as we have noted, is peculiarly an executive one, and only the
        Attorney General or a designated officer of the Department of Justice has authority


                                                   5
       to grant use immunity. See 18 U.S.C. §§ 6002, 6003.

Pillsbury Co. v. Conboy, 459 U.S. 248, 103 S. Ct. 608, 609, 74 L. Ed. 2d 430 (1983). Inapposite

from In re Grand Jury Subpoenas, the above-captioned matter is not before a grand jury.

       15.     In U.S. v. Vangates, a correctional officer provided a Garrity statement about her

actions and as part of her department’s internal affairs investigation. That correctional officer

failed to invoke the Fifth Amendment when she was later questioned about those same actions

during a civil trial. The correctional officer’s civil testimony was later used against her in her

criminal trial. There, the court held,

       explicit grant of Garrity use immunity that correctional officer received pursuant
       to an internal affairs investigation of officer's alleged assault on inmate did not
       extend to statements officer made subsequently at trial of civil rights actions
       brought against her by the inmate, and (2) statements of correctional officer during
       civil trial were not coerced in violation of the Fifth Amendment privilege against
       self-incrimination                                                     and Garrity.

(emphasis added) United States v. Vangates, 287 F.3d 1315 (11th Cir. 2002). Inapporsite from

Vangates, in the above-capationed matter, Officer Davies re-asserted his Garrity protection when

questioned by Plaintiff’s counsel about his protected statements.

                                    ADVERSE INFERENCE

       16.     Defendant disagrees with Plaintff’s claim, “If Davies asserts the Fifth

Amendment in reponse to questioning about his actions, Plaintff are entitled to an adverse

inference instruction” Such an obligatory assertion falls afoul of the permissiveness and

requirements for an adverse inference, as argued in Defendant’s Memorandum but also

referenced in Plaintiff’s Response. Plaintiff’s Response p.6:1 footnote 17.

                                          CONCLUSION

       Officer Davies’ statement is protected, that protection has not been waived and that


                                                  6
protection must not be watered down by Plaintiff’s misinterpretation of the Garrity holding.

Based on the foregoing, this Court should find that Officer Davies’ Garrity statement may not be

used in this civil proceeding.

       DATED this 11th day of March 2021.

                                             NELSON JONES, PLLC

                                             By: /s/ J.C. Jensen
                                                  Jeffrey C. Jensen
                                                  Attorney for Defendant




                                                7
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of March 2021, a true copy of the foregoing was
served by the method indicated below to the following:


 Sam Meziani                                        (X) CM/ECF System
 GOEBEL ANDERSON PC
 405 South Main Street #200
 Salt Lake City, Utah 84111
 Email: smeziani@gapclaw.com

 Patrick A. Shea
 2568 S. Elizabeth St. #4
 Salt Lake City, Utah 84106
 Email: pas@patshealaw.com

 Attorneys for Plaintiffs

 Michael W. Young                                   (X) CM/ECF System
 PARSONS BEHLE & LATIMER
 201 South Main Street, Suite 1800
 Salt Lake City, Utah 84111
 Email: myoung@parsonsbehle.com

 Attorney for Tali Bruce

 Heather S. White                                   (X) CM/ECF System
 Dani N. Cepernich
 Taylor P. Kordsiemon
 SNOW CHRISTENSEN & MARTINEAU
 10 Exchange Place, Eleventh Floor
 Salt Lake City, Utah 84145
 Email: hsw@scmlaw.com
        dnc@scmlaw.com
        tpk@scmlaw.com

 Attorneys for Defendants

                                             /s/ J.C. Jensen
                                             Jeffrey C. Jensen




                                                8
